WOODLEY, Judge.
The conviction is for possession of beer and whisky in a dry area for the purpose of sale, the jury having assessed the punishment at one year in jail and a fine of $1,000.
Appellant’s propositions of law and his bills of exception relating thereto will be considered in the order presented in his brief.
It is contended that reversible error is shown in the overruling of appellant’s motion to quash the jury panel.
Before proceeding to trial appellant filed his motion to quash the jury panel, the ground being that the county judge failed to deliver the envelopes containing the names of the jurors selected by the jury commissioners to the county clerk in open court as required by Art. 2112, Vernon’s Ann. Civ. Statutes.
The evidence heard on the motion shows that the judge delivered such envelopes and lists to the clerk in the office of the county clerk and not in the courtroom.
This court has had occasion to pass upon the meaning to be given to the term “in open court.”
In Townsley v. State, 103 Tex. Cr. R. 508, 281 S.W. 1054, in passing upon the question of whether or not the special venire had been drawn by the clerk “in open court,” we said:
“Appellant urged that the venire be quashed, claiming it was not drawn in ‘open court’ as required by article 592, C.C.P. (1925 Revision), art. 660a, Vernon’s 1922 Supp. The article in question provides that ‘the clerk, in the presence of the judge, in open court, shall draw’ the venire. In the present instance the court was not adjourned, recessed or in vacation, but when the venire was to be drawn, the judge went to the clerk’s office in *191the courthouse about 30 feet from the judge’s bench in the courtroom and in the clerk’s office the clerk drew the venire in the presence of the judge. Section 7, art. 5, Constitution of Texas, provides that the district judges shall hold the terms of their court at the county seat of the various counties. To the same effect is article 1396, Vernon’s C.S. (article 1602, 1925 Rev. C.S.). Article 1397, Vernon’s C. S. (article 1603, 1925 Rev. C.S.), requires the commissioners’ court to provide a courthouse for the county. The proceedings of court usually occur in the particular room set apart by the commissioners for holding the sessions of court in, but we think if the court is actually in session, that is ‘open’ as distinguished from vacation, recess, or adjournment, an act of the court would not be invalid solely because done in the clerk’s office in the courthouse, and not in the courtroom. Atwood v. State, 257 S.W. 563, 96 Tex. Cr. R. 249; Block v. Kearney, 64 P. 267, 6 Cal. Unrep. 660; Reed v. State, 46 N. E. 135, 147 Ind. 41; Courtney v. State, 32 N. E. 335, 5 Ind. App. 356; Scott v. State, 32 So. 623, 133 Ala. 112; Smith, Adm’r, v. Jones et al. 23, La. 43.”
We reaffirm such holding and conclude that the motion to quash the jury panel was properly overruled.
Appellant next asserts that the trial court erred in admitting over his objection, the fruits of the search which resulted in the finding of the beer and whisky. This proposition relates to Bill of Exception No. 2.
Bill No. 2 recites that the state attempted to introduce certain containers of alcoholic beverage, and appellant objected, the grounds of such objection being that the evidence was seized under a search warrant invalid on its face because of the insufficiency of the description of the premises searched; that the objection was overruled and exception was reserved.
The bill is deficient in the following particulars:
Nowhere in the bill is it shown that the containers of alcoholic beverage were received in evidence following the overruling of appellant’s objection.
See Jackson v. State, 114 Tex. Cr. R. 659, 26 S.W. 2d 273; Adams v. State, 122 Tex. Cr. R. 144, 54 S.W. 2d 117.
The search warrant or affidavit is not made a part of the bills, nor does the bill set out the substance of either.
*192See Hubert v. State, 115 Tex. Cr. R. 391, 28 S.W. 2d 553; James v. State, 146 Tex. Cr. R. 456, 175 S.W. 2d 966.
The bill does not show as a fact that the search warrant was deficient in the particulars stated in the objection; therefore, it does not within itself manifest error.
The amount of whisky and beer found on the premises searched was greatly in excess of the amount required to make a prima facie case that it was possessed for sale under Articles 666-23 (a) and 667-25 (b), Vernon’s Ann. P.C.
The judgment is affirmed.
Opinion approved by the Court.